DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 29, 2020, May 05, 2021, May 13, 2021, May 24, 2021, August 09, 2021 and April 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a fly” is not a patentable matter according to the MPEP 2106.04(b).















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houlsby et al. (US 2022/0092416 A1) in view of Sundar et al. (US 2019/0005384 A1).
As to claim 1, Houlsby discloses a method performed by one or more data processing apparatus [Paragraph 0002], the method comprising: 
generating data [Path through the graph] defining a plurality of candidate graphs [Candidate architecture] based on the connectivity graph [“Generating a path through the graph, each edge in the path is a value for a different hyperparameter and the path defines a candidate architecture for the task neural network by specifying the values (edges) for the hyperparameters at each decision point. Generate outputs that define paths through the graph in accordance with the controller parameters, which paths correspond to candidate architectures for a task neural network.” Paragraph 0038-40]; 
determining, for each candidate graph, a performance measure [A score distribution over the actions] characterizing a performance of a neural network having a neural network architecture that is specified by the candidate graph in accomplishing a machine learning task [“The controller neural network is a “generative” neural network which controls the generation of different candidate task neural networks. In particular, for each node in the path, the controller neural network 110 processes a controller input for the node to generate a score distribution over the actions represented by outgoing edges from the node.” Paragraphs 0040-0041]; and 
selecting [Determining] a final neural network architecture for performing the machine learning task based on the performance measures [“The system 100 determines the final architecture for the task neural network by training the controller neural network 110 to iteratively adjust the values of the controller parameters. The system 100 can receive inputs to be processed, use the trained task neural network to process the inputs to perform the particular machine learning task, and provide the outputs generated by the trained neural network or data derived from the generated outputs in response to the received inputs.” Paragraphs 0042 and 0049]. 
Houlsby discloses obtaining data received inputs to the neural network as stated above [Paragraph 0038-0040] but fails to disclose a synaptic connectivity graph representing synaptic connectivity between neurons in a brain of a biological organism.
However, Sundar teaches obtaining data defining a synaptic connectivity graph [Connectivity graph data] representing synaptic connectivity between neurons in a brain of a biological organism, wherein: the synaptic connectivity graph comprises a plurality of nodes and edges [Node which corresponds to a spatial location in the brain], wherein each edge connects a pair of nodes, each node corresponds to a respective neuron in the brain of the biological organism, and each edge connecting a pair of nodes in the synaptic connectivity graph corresponds to a synaptic connection between a pair of neurons in the brain of the biological organism [“Graph input or graph data, particular to a node (spatial location in the brain) corresponds to the correlation coefficient between time courses of that location to other locations in the brain. Processing of the time series data in accordance with the present approach yields functional brain network data, including analysis of the significance of respective nodes corresponding to respective measurement sites, and thereby to respective brain structures, which may be useful in data interpretation.” Paragraphs 0039-0040].
Houlsby and Sundar are analogous because they are all directed to neural network architecture system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the graph with respective measurement sites of the brain taught by Sundar in the neural network architecture such as that of Houlsby as suggested by Sundar, for the obvious purpose of better spatial information is transferred to the neural network, which will serve to aid in more accurate learning, by combining prior art elements according to known methods to yield predictable results.

As to claim 2, Houlsby discloses the method of claim 1, obtaining data received inputs to the neural network as stated above [Paragraph 0038-0040] but fails to disclose a synaptic connectivity graph representing synaptic connectivity between neurons in a brain.
However, Sundar teaches wherein obtaining data defining the synaptic connectivity graph representing synaptic connectivity between neurons in the brain of the biological organism comprises: obtaining a synaptic resolution image of at least a portion of the brain of the biological organism [Paragraph 0040]; and 
processing the image to identify: (i) a plurality of neurons in the brain [Paragraph 0040], and (ii) a plurality of synaptic connections between pairs of neurons in the brain [Paragraph 0040].
Houlsby and Sundar are analogous because they are all directed to neural network architecture system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the graph with respective measurement sites of the brain taught by Sundar in the neural network architecture such as that of Houlsby as suggested by Sundar, for the obvious purpose of better spatial information is transferred to the neural network, which will serve to aid in more accurate learning, by combining prior art elements according to known methods to yield predictable results. 

As to claim 3, Houlsby discloses the method of claim 2, obtaining data received inputs to the neural network as stated above [Paragraph 0038-0040] but fails to disclose electron microscopy techniques. 
However, Sundar teaches wherein the synaptic resolution image of the brain of the biological organism is generated using electron microscopy techniques [Paragraph 0040].
Houlsby and Sundar are analogous because they are all directed to neural network architecture system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the graph with respective measurement sites of the brain taught by Sundar in the neural network architecture such as that of Houlsby as suggested by Sundar, for the obvious purpose of better spatial information is transferred to the neural network, which will serve to aid in more accurate learning, by combining prior art elements according to known methods to yield predictable results.

As to claim 4, Houlsby discloses the method of claim 1, wherein generating data defining the plurality of candidate graphs based on the synaptic connectivity graph comprises: for each of a plurality of graph features:66Attorney Docket No. 43374-0263001 determining a value of the graph feature for the synaptic connectivity graph [Paragraph 0038]; and 
determining a constraint corresponding to the graph feature based on the value of the graph feature for the synaptic connectivity graph, wherein the constraint corresponding to the graph feature specifies a target value or a range of target values of the graph feature for the candidate graphs; and generating the plurality of candidate graphs based on the constraints corresponding to the graph features [Paragraph 0040]. 

 As to claim 5, Houlsby discloses the method of claim 4, wherein the plurality of graph features comprise one or more of: (i) a graph feature that specifies a number of nodes in a graph, [Paragraph 0009].  

As to claim 6, Houlsby discloses the method of claim 4, wherein generating a candidate graph based on the constraints corresponding to the graph features comprises: initializing the candidate graph [Paragraph 0038]; and
 at each of one or more iterations: updating the candidate graph to cause the candidate graph to satisfy a corresponding constraint [Paragraph 0042].
  
As to claim 7, Houlsby discloses the method of claim 6, wherein initializing the candidate graph comprises randomly initializing the candidate graph [Paragraph 0040].  

As to claim 11, Houlsby discloses the method of claim 1, wherein determining a performance measure on a machine learning task of a neural network having a neural network architecture that is specified by a candidate graph comprises determining the neural network architecture that is specified by the candidate graph [Paragraphs 0042 and 0049], as stated above but fails to disclose mapping each node in the candidate graph to a corresponding artificial neuron in the neural network architecture.
However, Sundar teaches comprising: mapping each node in the candidate graph to a corresponding artificial neuron in the neural network architecture [Paragraph 0033]; and 
for each edge in the candidate graph: mapping the edge to a connection between a pair of artificial neurons in the neural 68Attorney Docket No. 43374-0263001 network architecture that correspond to the pair of nodes in the candidate graph that are connected by the edge [Paragraph 0034].
Houlsby and Sundar are analogous because they are all directed to neural network architecture system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the graph with respective measurement sites of the brain taught by Sundar in the neural network architecture such as that of Houlsby as suggested by Sundar, for the obvious purpose of each input neuron has only two connections and this leads to reduce the number of parameters compared to using a dense layer, by combining prior art elements according to known methods to yield predictable results.  

As to claim 12, Houlsby discloses the method of claim 1, wherein selecting a final neural network architecture for performing the machine learning task based on the performance measures comprises: selecting the neural network architecture specified by the candidate graph associated with the highest performance measure [Paragraphs 0042 and 0049].  

As to claim 13, Houlsby discloses the method of claim 1, wherein the machine learning task comprises processing image data to generate a classification of the image data [Paragraph 0077]. 

As to claim 14, Houlsby discloses the method of claim 1, wherein the machine learning task comprises processing audio data to generate a classification of the audio data [Paragraph  0024].  

As to claim 17, Houlsby discloses the method of claim 1, wherein generating data defining the plurality of candidate graphs based on the synaptic connectivity graph comprises, at each of a plurality of iterations: generating a candidate graph by applying one or more transformation operations to the synaptic connectivity graph, wherein the transformation operations are specified by current values of transformation operation parameters see claim 1’s rejection above.

As to claim 18, Houlsby discloses system comprising: one or more computers; and one or more storage devices communicatively coupled to the one or more computers, 69Attorney Docket No. 43374-0263001 wherein the one or more storage devices store instructions that, when executed by the one or more computers [Paragraph 0017], cause the one or more computers to perform operations comprising: see claim 1’s rejection above.

As to claim 19, Houlsby discloses One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations [Paragraph 0089] comprising: see claim 1’s rejection above.

As to claim 20, see claim 2’s rejection above.




Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houlsby and Sundar as applied to claim 1 above, and further in view of Wu et al. (US 20210034813 A1).
As to claim 15, Houlsby and Sundar discloses the method of claim 1, a neural architecture as stated in claim 1’s rejection above but fails to disclose an animal.
However, Wu teaches wherein the biological organism is an animal [Paragraph 0042].  
Houlsby, Sundar and Wu are analogous because they are all directed to neural network architecture system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the biological networks of animal brains taught by Wu in the neural network architecture such as that of Houlsby and Sundar as suggested by Wu, for the obvious purpose of performing tasks, typically without task-specific programming, by combining prior art elements according to known methods to yield predictable results.





Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 2, 2022